Bosworth, J.
When a respectable and responsible attorney appears for a party, the court will not ordinarily inquire into the fact whether he was actually authorized to appear or not. (Denton a. Noyes, 6 Johns. R. 296).
Where no circumstances are shown calculated to raise a suspicion of fraud, or of an attempt to impose upon a party, or to abuse or pervert the process of the court, even the mere fact of authority will not be investigated. In this case, the fact of actual authority having been given is sworn to. The position of the party in respect to the plaintiffs, and to the defendant in this transaction, by whom the authority was given, and by whose orders the action was brought, is such as to repel all suspicion or presumption that no such authority has been given as he swears he has received.
There is nothing opposed to the positive affidavit of the Minister Plenipotentiary of the Republic of Mexico but the affidavit of the defendant, that “he has reason to believe, and does believe, that this suit is prosecuted against him without authority from the said Republic. No fact is stated as the basis of his belief, nor are any of the “ reasons” of the belief mentioned.
Whether the court would require evidence of the authority to be filed before entry of the judgment, or at the time of entering it, as a greater protection to the defendant, it is unnecessary to decide now. No facts are stated to render it the duty of the court to require it to be filed, in the present state of the action.
*439No satisfactory reason is assigned for requiring any instructions, that may have been given as to continuing or discontinuing the action, to be filed. To make such an order would be equivalent to requiring an attorney to disclose the orders given him, as to the conduct of the suit, and the contingencies on which he should abandon it.
No authority is cited in support of such practice, and an attempt of the court to interfere in that manner with the ordinary course of litigation, would naturally be viewed with some surprise.
The mere fact of the commencement of an action in another State after this was brought, and its pendency, is no reason for ordering this to be discontinued. It is not averred that the defendant has been personally served with process in that action, or that he has even appeared in it.
It is not averred that he has been arrested in it, or that, any of his property has been attached by any proceedings taken in it, or that he has any that can be reached by any proceedings that can be taken in it.
If a judgment should be rendered in that action by which the rights of the parties would be concluded, before the one pending here is tried, this court would permit the judgment there to be plead .puis da/rrem continuance, or by supplemental answer.
If the two suits should proceed, ¡pa/rifassu to judgment and execution, it would order the one recovered here satisfied on payment of the one recovered in Mexico, o So it would make any order proper and adequate to protect the defendant, on a state of facts being presented, that called for its interference.
Nothing is shown on this motion, rendering it necessary or expedient for the court to now make any order interfering with the ordinary modes of procedure in such an action. The. motion must therefore be denied, with $7 costs.